Exhibit 10.1 SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE This General Release and Settlement Agreement (“Agreement”), is made this 8th day of August 2014 (the “Effective Date”), by and among Roy Radakovich, as representative on behalf of the former shareholders of Pump Engineering, LLC (hereinafter referred to as “Plaintiff”) and Energy Recovery, Inc., a Delaware Corporation (hereinafter referred to as “ERI”). Each of Plaintiff and ERI are sometimes referred to herein as a “Party;” and Plaintiff and ERI together are sometimes referred to collectively herein as the “Parties.” RECITALS WHEREAS, on or about August 8, 2011, Plaintiff filed a Complaint against ERI in the United States District Court for the Eastern District of Michigan, Southern Division, captioned Roy Radakovich v. Energy Recovery, Inc., Case No. 2:11-cv-13443-DPH-MAR (the “Action”); and WHEREAS, Plaintiff and ERI, without admitting any liability, have agreed to settle, compromise, resolve and discontinue the Action and any and all other claims, counterclaims, and/or causes of action between them, whether pleaded or unpleaded in the Action or related in any way to the Action; NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants recited herein, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, Plaintiff and ERI jointly and severally agree as follows: AGREEMENT TERMS 1. Certain Definitions . (a) “ Pump Engineering, LLC ” means and includes all predecessors, successors, subsidiaries, divisions, parents and/or affiliates thereof, past or present, and all past or present officers, directors, affiliates, agents, employees, attorneys, consultants, representatives, and any other person acting or purporting to act on behalf of Pump Engineering, LLC. (b) “ Plaintiff ” means the Former Pump Engineering Shareholders, with Roy Radakovich acting as their Shareholder Representative. (c) “ Former Pump Engineering Shareholders ” means and includes Plaintiff and all other former Pump Engineering, LLC shareholders prior to the closing of the Agreement and Plan of Merger and as referred to in said agreement and any and all of their spouses, domestic partners, children (natural or adopted), siblings, heirs, successors in interest or any other direct lineal antecedents or descendants of such named individuals. (d) “
